In an action to recover damages for, inter alia, medical and chiropractic malpractice, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Douglass, J.), entered December 3, 1982, as denied his motion insofar as it sought to strike certain items from respondent Pollack’s demand for a bill of particulars. Order modified, on the law, by granting that part of plaintiff’s motion which sought to strike certain items from respondent Pollack’s demand for a bill of particulars to the extent of striking items numbers 7, 10(b), 10(c), 11 and 13(b) of the respondent’s demand. As so modified, order affirmed, insofar as appealed from, without costs or disbursements. Plaintiff shall serve a bill of particulars upon the respondent within 20 days after service upon him of a copy of the order to be made hereon, with notice of entry. The items which have been stricken request information which is not expressly authorized by CPLR 3043, is evidentiary in nature and is beyond the scope of a bill of particulars (see Ganin v Janow, 86 AD2d 857; Falb v New York Hotel Trades Council & Hotel Assn., 70 AD2d 650; Johnson v Charow, 63 AD2d 668; Kenler V Weissbach, 61 AD2d 976; see, also, Patterson v JewishHosp. & Med. Center, 65 AD2d 553). Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur.